Exhibit 10.2




ASSIGNMENT OF TIME DEPOSIT







THIS ASSIGNMENT made on April 30, 2009 by Elk Associates Funding Corp.
hereinafter the “Assignor”) to Israel Discount Bank of New York (hereinafter the
“Assignee”).




WHEREAS,




A.

In consideration of letters of credit, advances, loans, extension of credit,
overdrafts, renewals, acquisition of notes and other instruments for payment of
money and any security documents relative thereto or security agreements,
conditional contracts of sale, chattel mortgages, leases and other liens or
security instruments or an interest or participation therein, due or to become
due, heretofore made to or for account of Assignor and/or now or hereafter to be
made directly, or indirectly, to or for the account of the Assignor and/or the
granting to or for the account of the Assignor of such extensions, forbearances,
releases of collateral or other relinquishments of legal rights and/or extending
any other financial accommodation or benefit to the Assignor, as the Assignee
may deem advisable (the “Indebtedness”); and




B.

The Assignor has on deposit with the Assignee the principal amount of
$250,000.00 currently maintained in Account No.         5045755
      (hereinafter  referred to as the "Time Deposit"), which term shall include
all proceeds thereof, renewals or extensions of, reductions in or increases to,
replacement of such account with a time deposit or time deposits, and interest
earned in the Time Deposit); and




C.

The Assignor has agreed to assign to the Assignee, its respective successors and
assigns, as security for the repayment of the Indebtedness to the Assignee and
any renewal, extension, or replacement thereof, the Assignor’s interest in the
Time Deposit, including all control over the Time Deposit.




NOW THEREFORE,  the Assignor, in consideration of ONE DOLLAR ($1.00) and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, has irrevocably assigned, transferred and set over and by
this instrument does irrevocably sell, assign, transfer and set over, unto the
Assignee, and unto Assignee’s successors and assigns, all of the right, title
and interest of the Assignor to the Time Deposit including all control of the
Assignor over the Time Deposit, including, without limitation, any extension,
renewal, redesignation, renumbering or replacement thereof, as well as the
proceeds of such Time Deposit, regardless of the nature of the Time Deposit or
product into which such proceeds may be transferred.




The Assignor does hereby warrant and represent that (i) the Assignor is the sole
owner of the Time Deposit with full authority to assign the same, and that (ii)
the Assignor has not assigned nor pledged, and hereby covenants that the
Assignor will not assign or pledge, so long as this Assignment shall remain in
effect, any of the Assignor’s rights, title or interest in or to, or control
over the Time Deposit to any party other than the Assignee, its successors or
assigns and (iii) the Assignor has all requisite corporate power and/or
authority to execute and deliver this instrument to the Assignee.








[P:\JKS\ELK\ASSIGNMENT OF TIME DEPOSIT]




The Assignor hereby irrevocably authorizes and directs the Assignee to block and
note on Assignor’s books that the Time Deposit is the property of the Assignee
and that no withdrawal of the said Time Deposit may be made except upon the
prior written consent or instructions of the Assignee and furthermore, to pay to
the Assignee, all monies in the Time Deposit as and when due to the Assignor, or
to pay said amount upon the demand of the Assignee, whether at maturity, or
prior to the maturity of the Time Deposit, and upon receipt of such notice or
demand to draw to the order of the Assignee any and all checks and other
instruments for the payment of the monies and claims assigned hereby, and to
accept the receipts of the Assignee therefor.




The Assignor hereby irrevocably constitutes the Assignee, its successors and
assigns, as the Assignor’s true and lawful attorney, with full power, in the
name of the Assignor, or otherwise, to demand, receive and collect, and to give
acquittance for the payment of any and all monies or claims from monies or
rights assigned hereby in and to the Time Deposit, to file any claims and to
commence, maintain or discontinue any actions, suits or other proceedings which
the Assignee deems advisable in order to collect or enforce payment of any such
monies, to settle, adjust and compromise any and all disputes or claims in
respect of such monies, and to endorse any and all checks, drafts or other
orders or instruments for the payment of monies payable to the Assignor which
shall be issued in respect of such monies, but the Assignee is not obligated in
any manner to make any inquiry as to the nature or sufficiency of any payment
received by it or to take any of the actions hereinabove authorized, nor will
the Assignee be deemed to have waived any of its rights hereunder by the failure
to take any of the actions hereinabove authorized.  Further, in the absence of
written direction by Assignor, upon the maturity, call of the Time Deposit, or
at any other time in the Assignee’s sole and absolute discretion, the Assignor
irrevocably authorizes and appoints the Assignee to deposit or transfer the
proceeds from such Time Deposit into such other demand deposit account, time
deposit or other product offered by or available to the Assignee as the Assignee
may select in its sole and absolute discretion.




The Assignor covenants and agrees that (i) the Assignor will promptly deliver to
the Assignee the certificate(s) of deposit, receipt(s) or other document(s)
evidencing the Time Deposit and all certificate(s) of deposit, receipt(s) or
other document(s) representing renewals or extensions, if any, thereof, (ii) the
Assignor will not take any action which might result in the impairment of any
right, title, interest or control assigned hereby, (iii) the Assignor will
clearly record on the Assignor’s books and records annotations of this
Assignment, and (iv) in the event that the Assignor receives payment of any
monies hereby assigned whether at maturity, or prior to maturity, of the Time
Deposit, the Assignor will forthwith turn over the same to the Assignee for the
benefit of the Assignee in the identical form in which received (except for such
endorsements as may be required thereon) and, until so turned over, hold the
same in trust for the Assignee.




The Assignor hereby irrevocably authorizes the Assignee, at the Assignor’s
expense, to file such financing statements and give such notices relating to
this Assignment, without the Assignor’s signature, as the Assignee at its option
may deem appropriate, and irrevocably appoints the Assignee as the Assignor’s
attorney-in-fact to execute any such financing statements or notices in the
Assignor’s name and to perform all other acts which the Assignee deems
appropriate to perfect and continue the security interest conferred hereby.




From and after May 31, 2009, the value of the Time Deposit shall at all times
equal at least 100% of the Indebtedness outstanding to the Assignee at the time
in question (the “Minimum Value”).  If at any time from and after May 31, 2009,
the Time Deposit has an aggregate value of less than the Minimum Value, then,
the Assignor shall pledge and/or assign, to the Bank, and grant a security
interest in such additional collateral by opening an additional Time Deposit
held by Assignee for the account of Assignor to increase the aggregate value of
the Time Deposits to the Minimum Value, or else the Assignor shall within three
(3) days after demand by the Assignee pay cash to the Assignee to be credited to
the  Indebtedness in an amount equal to the difference between the Minimum Value
less the then value of the Time Deposit.




The Assignor agrees that Assignor will execute and deliver such further
documents and do such other acts and things as the Assignee may from time to
time request in order to further effect  the purpose of this Assignment.




This Assignment shall be binding upon the Assignor’s respective estate, heirs,
executors, administrators, successors and assigns and shall inure to the benefit
of the Assignee and its respective successors and assigns.




The Assignee undertakes that upon full payment of the Indebtedness, and upon
request by the Assignor, it shall reassign to the Assignor, at the Assignor’s
expense and without recourse, representation or warranty, all rights assigned to
the Assignee pursuant to this Assignment.




The powers and authority granted to the Assignee herein have been given for
valuable consideration and are hereby declared to be irrevocable.   




This instrument shall be governed by and construed in accordance with the
internal laws of the State of New York and may not be modified except by written
instruments signed by the Assignee.  The Assignor hereby waives the right to
trial by jury in any action or proceeding with respect to or arising under this
Assignment.




IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed on
the day and year first above written.




ELK ASSOCIATES FUNDING CORP.










By:  ____/s/ Gary Granoff___________

Name:  Gary Granoff

Title:

 President




 

PURPOSE OF ASSIGNMENT:

Collateral Security    

BORROWER’S NAME:

Elk Associates Funding Corp.

AMOUNT ASSIGNED:

$250,000.00 plus interest thereon and additions thereto                





2

[P:\JKS\ELK\ASSIGNMENT OF TIME DEPOSIT]







[To be used when the acknowledgment is made within the State of New York]




STATE OF NEW YORK

}

} ss.:

COUNTY OF___New York______}




On the _4th___ day of May in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared Gary Granoff personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacit(y/ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person(s) upon behalf of which the individual(s) acted,
executed the instrument.







[notary public stamp]

________/s/ Silvia M. Mullens______________

             Notary Public










[To be used when the acknowledgment is made outside the State of New York]




State (or District of Columbia, Territory, or Foreign Country) of
_________________________ss:




On the _________ day of ______________________________ in the year _________,
before me, the undersigned, personally appeared
______________________________________ personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacit(y/ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person(s) upon behalf
of which the individual(s) acted, executed the instrument, and that such
individual made such appearance before the undersigned in the
_____________________________________ in
________________________________________.

                  (insert the City or other political subdivision)       

        (and insert the State or County or other place the
                                                                                                acknowledgment
was taken)







______________________________________

                (signature and office of individual taking acknowledgment)








3

[P:\JKS\ELK\ASSIGNMENT OF TIME DEPOSIT]





